Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-10, 14-16 and 19-25 are allowed over the prior art of record because the prior art of record including US  20130051585 as the closest prior art, which is directed to a similar concept of the claimed invention, mainly includes acoustic output apparatus (see Fig. 10), comprising: at least one acoustic driver (transducer 24) configured to generate sound that is outputted through at least two sound guiding holes (60a, 60b); and a supporting structure (54) suitable for wearing on a user's body (user’ ear) and configured to support the at least one acoustic driver (24).  However, there is a difference between the closest prior art and the claimed invention that the closest prior art fails to include a claimed feature comprising a baffle disposed between the at least two sound guiding holes, the baffle increasing an acoustic distance from at least one sound guiding hole of the at least two sound guiding holes to a user's ear, as further recited in claim 1.        
            Other references of the record are also directed to a similar concept of the claimed invention, particularly the US 20120177206 which discloses an ear speaker device having a baffle that is used  for holding or supporting the transducer, but it’s not provided between the sound guiding holes for increasing an acoustic distance from at least one sound guiding hole of the at least two sound guiding holes to a user's ear.  Apparently, none of the prior art of record suggests nor fairly teaches any feature or obvious improvement that is related to the claimed feature identified above as the difference between the closest prior art and the claimed invention so that it can be relied upon to modify the closest prior art to derive the claimed invention as recited in claim 1.   Therefore, claim 1 is allowed over the prior art of record, and dependent claims 1-10, 14-16 and 19-25 are also allowed over the prior art of record for the same reason as their base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                   Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited herewith are directed to a similar concept of the claimed invention which includes acoustic output device comprising at least one acoustic driver configured to generate sound; at least two sound guiding holes to output the generated sound; and a supporting structure  suitable for wearing on a user's body and configured to support the at least one acoustic driver.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANG V TRAN/Primary Examiner, Art Unit 2688